DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: no reference teaches or renders obvious the induction of migration of bone marrow mesenchymal stem cell to an injury site and at least one of the other claimed tissue repair events upon administration to a person having a tissue injury that is in heart, liver or brain of an effective amount of copper
The closest prior art, Jung et al., cited in previous Office Action, teaches that copper can be incorporated into a scaffold or other implantable material for delivery of the trace element to induce tissue repair via facilitation of blood vessel growth, facilitating tissue regeneration in  subcutaneously implanted scaffolds.  
Jung et al. does not teach injury in a tissue that is heart, liver or brain; nor do they teach that the administration of copper induces the migration of bone marrow mesenchymal stem cells to the site of the injury.
The prior art might suggest trying administration to cardiovascular tissue (see Feng et al., (Molecular Pharm, 2009, cited in IDS filed on Sept. 13, 2019), pg. 181, last sentence (“…the present study sheds the light for copper manipulation of cancer treatment and cardiovascular diseases in clinical practice.); Zhou et al. (J Mol Cell Cardiol, 2008, cited in IDs filed on Sept. 13, 2019) teaches copper stimulates VEGF production in cardiomyocytes, (para. bridging pgs. 8-9) and that regression of cardiac hypertrophy in cardiomocytes in vitro is VEGF-dependent and st full para.); however, no art teaches or suggests administration in the claimed tissues will induce migration of bone marrow mesenchymal stem cells to the site of injury.  Cooper (U.S. Patent No. 2006/0100278 A1) teaches away from copper administration, as wound healing, facilitated by stem cells, can be impaired by the accumulation of transitional metals, especially copper, in vascular tissue (para. [0028]).  Burghardt et al. (Biomaterials, 2015) teaches that 0.05-0.5 mM copper inhibited migration of mesenchymal stem cells when administered to cells in culture. (Abstract, “3.6 Effect of Cu2+ on cell migration).  Glantzounis et al. (Liver Transplantation, 2005) teaches away from administering copper to liver ischemia-reperfusion (I/R) injury, as it can react to product free radicals that damage the liver.  (p. 1033, “Reactive Oxygen Species and I/R Injury; p. 1036, 1st col., 4th full para.).  
The teachings of Cooper and Burghardt et al. argue against the obviousness of administering to the claimed tissue an effective amount of copper that will induce the migration of bone marrow mesenchymal stem cells to the site of the injury. There would not be a reasonable expectation of success that copper would induce migration of bone marrow mesenchymal stem cells, and, as such, there would be no reason to determine the effective amount of copper at which this occurs.   
Huuskonen et al. (Neurotherapeutics, 2017), which teaches administration of copper complexes are protective against cerebral ischemia and Mourino et al. (J of Royal Soc, 2012) which teaches copper as a therapeutic agent in tissue engineering scaffolds, reflect the state of the art.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E KNIGHT whose telephone number is (571)272-2840.  The examiner can normally be reached on Monday-Friday 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E KNIGHT/Primary Examiner, Art Unit 1632